—Order, Supreme Court, New York County (Charles E. Ramos, J.), entered June 2, 1992, which granted defendants’ motion to change venue from New York County to Westchester County, unanimously reversed, on the law, and the motion denied, without costs.
A motion for a change of venue made pursuant to CPLR 510 (3) must be supported by a statement identifying the nonparty witnesses expected to be called at trial, the nature of their testimony, and the manner in which they would be inconvenienced by having to testify in the county originally designated for trial (Clark v New Rochelle Hosp. Med. Ctr., 170 AD2d 271; Frey v Fun Tyme Ski Shop, 163 AD2d 11, 12). On their motion to change venue in this action, defendants failed to identify by name any potential nonparty witnesses. As defendants failed to meet their burden, their motion should have been denied. Concur—Rosenberger, J. P., Ellerin, Asch and Rubin, JJ.